UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRECISE LEADS, INC.,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 08661 (RA) (SLC)

                                                                         ORDER
NATIONAL BROKERS OF AMERICA, INC.,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s request to supplement its evidence concerning additional legal fees for

services rendered since January 31, 2019 (ECF No. 34 ¶ 21) is GRANTED. Plaintiff is directed to

file its supplement by Thursday, January 9, 2020. The supplement should also include evidence

supporting the requested amount of “$115 in service of process fees to ‘Attorney Services of

Northeast Ohio’ for the service of process effected by process server David Blackford on NRAS.”

(See ECF No. 21 ¶ 26).


Dated:             New York, New York
                   January 2, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
